___________

                                               No. 96-3575
                                               ___________

United States of America,                             *
                                                      *
                   Appellee,                          *
                                                      *
           v.                                         *   Appeal from the United States
                                                      *   District Court for the
Rodney White, also known as                           *   Eastern District of Missouri.
Rodney Members, also know as                          *
Paul Rogers,                                          *           [UNPUBLISHED]
                                                      *
                   Appellant.                         *


                                               ___________

                              Submitted:       January 23, 1997

                                     Filed:    January 31, 1997
                                               ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


           Rodney White appeals the 60-month sentence imposed by the district
       1
court after he pleaded guilty to conspiracy to commit credit card fraud,
in violation of 18 U.S.C. § 1029(a) and (b)(2).                      White argues he should
have       received      an    acceptance-of-responsibility          reduction    under   U.S.
Sentencing Guidelines Manual § 3E1.1 (1995).


           We note that White fled from the police, gave false information upon
his initial arrest, escaped and eluded recapture for over a year, pleaded
guilty          only   six    days    before    his   scheduled   trial,   and    received   an
obstruction-of-justice enhancement under




           1
      The Honorable Carol E. Jackson, United States District
Judge for the Eastern District of Missouri.
U.S. Sentencing Guidelines Manual § 3C1.1 (1995).   We conclude the district
court did not clearly err by denying White an acceptance-of-responsibility
reduction.   See United States v. Nguyen, 52 F.3d 192, 194 (8th Cir. 1995)
(standard of review); U.S. Sentencing Guidelines Manual § 3E1.1, comment.
(n.1(d)) (considerations include whether defendant promptly and voluntarily
surrendered to police), (n.4) (absent extraordinary circumstances, § 3C1.1
enhancement precludes § 3E1.1 reduction) (1995).


     Accordingly, we affirm.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-